         Case:16-18858-KHT Doc#: Filed:07/01/20                            Entered:07/01/20 08:57:43 Page1 of 6

Fill in this information to identify the case:
Debtor I Peggy J. Calloway

Debtor2
(Spouse, if filing)


United States Bankruptcy Court for the: District of Colorado

Case Number 16-18858-KHT


Official Form 41 OS 1
                                                                                                                                  12/15
    Notice of Mortgage Payment Change
    If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in
    the debtor's principal residence, you must use this form to give notice of any changes in the installment payment amount. File
    this form as a supplemental to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule
    3002.1.

    Name of creditor: Nationstar Mortgage LLC d/b/a Mr. Cooper                 Court Claim No.: 2_


    Last 4 digits of any number you use          57 41                         Date of payment change:               08/01/2020
    to identify the debtor's account:                                                                                mm/dd/yyyy
                                                                               Must be at least 21 days after date
                                                                               of this notice


                                                                               New total payment:                    $ 975.12

                                                                               Principal, interest, escrow, if any


                      Escrow Account Payment Adjustment
    I.     Will there be a change in the debtor's escrow account payment?

                □ No
                0 Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable non-
                       bankruptcy law. Describe the basis for the change. If a statement is not attached, explain why:



                          Current escrow payment: $ 286.32                      New escrow: $335.06


-                     Mortgage Payment Adjustment
2.         Will the debtor's principal and interest payment change based on an adjustment to the interest rate on the
           debtor's variable-rate account?

                0 No
                D Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable non-bankruptcy
                          law. If a notice is not attached, explain why:



                          Current interest rate:                                New interest rate:

                          Current principal and interest payment: $             New principal and interest payment: $


-                     Other Payment Change
     Case:16-18858-KHT Doc#: Filed:07/01/20                                         Entered:07/01/20 08:57:43 Page2 of 6


Debtor 1     Peggy J Calloway                                                                        Case number (ifknown) 16-18858-KHT


3.       Will there be a change in the debtor's mortgage payment for a reason not listed above?

            0 No
            □   Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan
                     modification agreement. (Court approval may be required before the payment change can take effect.)

                         Reason for change: Escrow Account Payment Adjustment
                         Current mortgage payment: $                                    New mortgage payment: $

Part 4:         Sign Here
The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number if different from the notice listed on the proof of claim to which this Supplement applies.

Check the appropriate box.
□    I am the creditor.           □ I am the creditor's authorized agent.
                                  (Attach copy of the power of attorney, if any.)


I declare under penalty of perjury that the information provided in this Notice is true and correct to the best ofmy
knowledge, inf01mation and re_asonable belief.


X Isl Heather L. Deere                                                      Date 0710112020
Signature                                                                            mm/dd/yyyy

Print:          Heather L. Deere                                            Title Attorney for Creditor
                First Name      Middle Name    Last Name

Company:        Halliday, Watkins & Mann, P.C. - Colorado Office
                355 Union Blvd., Suite 250
                Number       Street

                Lakewood, CO 80228
                City                   State   Zip Code

Contact Phone 303-274-0155                                                  Email bankruptcyco@hwmlawfirm.com




Official Form 4 I OS I                                          Notice of Payment Change                                     Page 2
Case:16-18858-KHT Doc#: Filed:07/01/20                                                      Entered:07/01/20 08:57:43 Page3 of 6


         nir.                                                                                   Escrow Account Disclosure Statement
     CO ope r·        _,
                                          8950 Cypress Waters Blvd.
                                          Coppell, TX 75019
                                                                                                Customer Service: 888-480-2432
                                                                                                Monday through Thursday from 7 am. to 8 p.m. (CT),
     CH.\NCING THE FACE OF HOME LOANS                                                           Friday from 7 a.m. to 7 p.m. (CT) and Saturday from 8 a.m.
                                                                                                to 12 p.m. (CT)

                                                                                                Tax/Insurance: 866-825-9267
                                                                                                Monday through Thursday from 8 a.m. to 9 p.m. (ET),
                                                                                                Friday from 8 a.m. to 7 p.m. (ET) nnd Saturday from 9 a.m.
                                                                                                to 3 p.m. (ET)
     PEGGY CALLOWAY
     18386 E GUNNISON PL                                                                        Your Lonn Numbe
     AURORA,CO 80017-5310                                                                       Statement Date: 05/07/2020




                               Mr. Cooper completed an anolysis ofyour escrow account to ensure that the account is funded conectly, determine any surplus or
             WhyamI            shortage, and adjust your monthly payment accordingly. Mr. Cooper maintains an escrow cushion equal to two months' estimated
       receitring thi8f        taxes and insurance (unless limited by your Joan documents or state Jaw). This measuce he1ps to avoid a negative bnlance in the
                               event ofchanging true and insurance amounts.

       What does th/8          The escrow analysis is based on the assumption that your loan is current. and all past due payments have been made. Bnscd on this
        meanformef             assumption.your Escrow Account is projected to have more money thm needed. resulting inn surplus of$0.02. Ifyou nre behind on
                               your payments this is not a true surplus.
                               Ifyour account is current, the analysis below will show there to be a 6Urp1us. as well as changes in your monthly escrow payment.


             WhatdoI          Because your surplus is Jess than $50, these funds will remain in your escrow account pursuant to RESPAguidelines. Please note
            needtodof         thateffectevice 08/01/2020, your new total monthly payment will be $975.12.

                                                                        Current Monthly                Payment Changes                      NewMonthly
      Total Payment
                                                                               Payment                                                         Payment
      PRINCIPAL AND INTEREST                                                     $640.06                                $0.00                    $640.06
      ESCROW                                                                     $286.32                               $48.74                    $335.06
      Total Payment                                                             $928.38                               $48.74                    $976.12
      See below far surplus calculation


      W'hatiB a.Surplus? A surplus is the difference between the lowest projected balance and the minim um required balance ofyour account for the
      coming year, as shown below. Please see second page for coming year details.

                                   Minimum Required Balance                                        Lowest Projected Balance

                                                I
                                            $670.12
                                                                                                                  I
                                                                                                                $670.14

                                                                     Surplus Amount $0.02
                                      Please see the Coming Year Projections table on the back for more details.

      Escrow Payment                                                         Current Annual                 Annual Change             Anticipated Annual
      Breakdown                                                               Disbursement                                                 Disbursement
      COUNTYTAX                                                                     $1,66L80                           $244.94                   $1,906.74
      HAZARDSFR                                                                     $1,774.00                          $340.00                   $2,114.00
      Annual Total                                                                $3,435.80                           $584.94                   $4,020.74
    Ifyou have questions about changes toyourproperty tll:a!S or homeowners' insuranceprerniums,please contatt your local taxing authorityorinsumnce provider.
    Formoreinfonnationaboutyour~pleasesigninatwwwmrcooper.com.




                                                                                                                                                   1:il
    Mr. Cooper ls a brand name for Natlonstar Mortgage LLC. Nationstar Mortgage LLC ls doing business as Natlonstar Mortgage LLC d/b/a Mr.
    Cooper. Mr. Cooper ls a registered service mark of Natlonstar Mortgage LLC. All rights reserved.


                                                                                                                                                    =
    Please be advised this communication Is sent for Informational purposes only and ls not Intended as an attempt to collect, assess,
    or recover a clalm against, or demand payment from, any Individual protected by the U.S. Bankruptcy Code. If this account has been
    discharged In a bankruptcy proceeding, be advised this communication Is for Informational purposes only and not an attempt to
    collect a debt against you·i however, the servicer/lender reserves the right to exercise the legal rights only against the property
    securing the loan obllga Ion, Including the right to foreclose Its lien under appropriate circumstances. Nothing In this
    communication shall bo construed as an attempt to collect against the bonower personally or an attempt to revive personal '°"""""""
    llablllty.                                                                                                                                     O?POR1u••rr
    If you are a successor in interest (received the property from a relative through death, devise, or divorce, and you are not a borrower on the
    loan) that has not assumed, or otherwise become obligated on the debt, this communication 1s for Informational purposes only and is not an
    attempt to collect a debt from you personally.


                                                                                                                                                                 LTSO
Case:16-18858-KHT Doc#: Filed:07/01/20                                                             Entered:07/01/20 08:57:43 Page4 of 6



    The change in your escrow payment"• may be based on one or more of the followi.ngfactors:
    PAYMENT(S)                                                 TAXES                                                  INSURANCE
    • Monthly payment(s) received were less than                • Tax rate nnd/or assessed value changed              • Premium changed
       orgreaterthan0%))ect<d                                  • Exemptionstatuslostorchanged                         • CovCtllge chatiged
    • Monthly payme11t(s) received. earlier or later           • Supplemental/Delinquent true paid                    •   Additional pramiwn pnid
       than expected                                           • Paidearlierorlaterthanexpected                       •   Paidearlierorlaterthanexpected
    • Previous overage returned to escrow                      • Tnx installment not paid                             •   Promiumwasnotpaid
    • Previous deficiency/ahortoge not paid entirely           • Taxrefimd received                                   •   Premium refund received
                                                               • New toxesc:row requirementpaid                       •   Newin.suranceescrow requirement paid
                                                                                                                      • Forceplacedinirumncepremiumpald

                                              Prior Year Account History and Coming Year Projections                                                                           I
    This is a statement of the actual activity In your escrow account from 08/19 through 07/2L This statement itemizes your actual
    escrow account transactions since your previous analysis statement or initial discloeure1 and projects payments, disbursements, and
    balances for the coming yenr. The projections from your previous escrow analysis are included with the actual payments and disbursements for the prior
    year. By comparing the actual escrowpoyrnent with the previous projections listed, you can deterntlne where a difference may have occurred. When applicable,
    the letter 'E' beside anamountindicatcs that a payment or disbursement hns not yet occurred but is estimated to occuros shown.

    Projections are included to ensure sufflolent funds are available to pay your taxes a.DJl/or insurance for the coming year. Under Federal
    Law(RESPA), the lowest monthly balance in your escrow account should be no less than $670.12 or 1/6th of the total nnnun! projected disbursement from
    your escrow account. unless your mortgage documents or state law specifics otherwise. Your projected estimated lowest account balance of $67014 will be
    reached in February 202L When subtracted from your minimumrequlred balance of $670.12, an Escrow Shortege results in the amount of $0.00. These
    amounts are indionted with an arrow(<).
    This escrotoanalyttla is b"8edon the auumption ihat all escrow advances made on your loan prior to your bankruptcyftlingdateare included
    in your bankruptcy plan and wUl be paid in the plan. This analyria conridera insurance. m:res and other amounts that toUl came due after the
    ftlingofyourbankruptcycase.

     Month
                Projected
                Payment
                                  Aetual
                                 Payment           DiiG°J~~~nt               Aetual
                                                                          Disbursement                     Description                       PW!f:!.~~            Actual
                                                                                                                                                                Balanoe
                                                                                                              Start                            S834.20           $1.237.32
     08/19         S0.00           S200.84"                     $0.00                $0.00                                                           $834.20      $).528.16
     08/19         $0.00            $26.29.                     $0.00                S0.00                  Escdcposit                               S834.20      $1,554.45
     09/19         $0.00            $28.17°                     $0.00                S0.00                  Ei.cdeposit                              S834.20      Sl,582.62
     09/19        S625.40          $290.84"                     SO.OD                S0.00                   BKADJ                                 Sl.459.60      $).873•.W
     10/19        $286.32          $286.32                     SO.OD                 $0.00                                                          $1.745.02     $2,JS9.78
     10/W          S0.00           S3uo•                       SO.OD                 $0.00                  Escdeposit                             $1.745.02      $2,191.08
     ll/19        $286.32           $286.32                    $0.00                 $0.00                                                         $2,032.24      $2,477.40
     ll/19         $0.00            $3ll3°                     $0.00                 $0.00                  Escdeposit                             $2,032.24      $2,508.53
                  $286.32           $286.32                    $0.00                 $0.00                                                         $2,S18.56      $2,794.85
                                                                                             .
     12/19
     12/W          $0.00            S3ll3"                     $0.00                 $0.00                   Escdeposit                            $2,318.56      $2.825.98
     01/20        $286.32           $286.32                    $0.00             $2,U4.00"                 HAZARDSFR                               $2,604.88       $998.30
     01/20
     02/20
                   $0.00
                  $296.32
                                    $3ll3"
                                    $286.32
                                                               $0.00
                                                            S830.90
                                                                                     $0.00
                                                                                  $953.38"   .               Escdeposit
                                                                                                           COUNTYTAX
                                                                                                                                                   $2,604.88
                                                                                                                                                   $2,060.30
                                                                                                                                                                  $1.029.43
                                                                                                                                                                    $362.37
     02/2.D        $0.00             $3ll3                 $).774.00                 $0.00             &cdeposit/HA.ZARDSFR                          $286.30        $393.50
     03/20        $286.32          $572.64"                    $0.00                 $0.00                                                           $572.62        $956.14
     04/20        $286.32           $286.32                    $0.00                 $0.00                                                           $858.94      $1.252.<6
     04/20         $0.00           $124.51°                    SO.OD                 S0.00                  Escdeposi.t                              $858.94      $1.376.97
     05/2.D       $286.32          $280.32E                    SO.OD                 $0.00                                                         $).145.26      Sl663.2B
     05/2.D        SO.OD            $30.79°                    SO.OD                 $0.00                  Escdcposit                             $U45.26        Sl694.08
     06/20        $286.32           $288.32                 $830.90              S953.36"E "E              COUNTYTAX                                 $600.68      SJ.027.04
     07/20        $286.32          $286.32E                    $0.00                 $0.00                                                           $887.00



                                                                                                                                              =~:               Ii
     Total       93..488.60       "-098.78                tr3..4.,qs.ao          S4.020.74                    Total                                li887.00
                Projected                              Projected                                           Description
    Month       Payment                            Disbursement
                                                                                                              Start                          c-t   ,q:13.35
     08/20          $335.06                                    $0.00                                                                           $1,648.42         SJ.648.40
     08/20           $76.74                                    $0.00                                         BKADJ                              $1.'127.16        $).\'27.14
     09/20          $335.06                                    $0.00                                                                           $2,062.22         $2,062.20
     10/20          $335.06                                    SO.OD                                                                           $2,397.28         $2,387.26
     ll/20          $335.06                                    SO.OD                                                                           $2,732.34         $2,732.32
     12/20          $335.06                                    $0.00                                                                           $3.067.40         $3,067.38
     01/21          $335.06                                    $0.00                                                                           $3,402.46         $3,402.44
     02/21          S335.06                                 $953.38                                        COUNTYTAX                           $2,784.14         $2,784.12
     02/21            SO.OD                                $2,114.00                                       HAZARDSFR                             $670.14         $670.12<
     03/21          $335.06                                    SO.OD                                                                           SJ.005.20         $1,005.IB
     04/21          $335.06                                    $0.00                                                                           $1.340.28         $1,340.24
     05/21          $335.06                                    $0.00                                                                           $).675.32         $1,875.30
     06/21          $335.06                                 $853.36                                        COUNTYTAX                           SJ.057.02         $1,057.00
     07/21          $335.06                                    $0.00                                                                           $).392.08         $1,392.06
     Total       a:4099.48                                54.020.74                                           Total                           !l"1392.08        .,.. .,92.08

    ~ - T h e Prior Year Account History and Coming Year Projections section of the Annual Escrow Account Disclosure Statement may
    contain a line item called '"Bankruptcy Adjustment'"'. This amount is a cretlit bnscd upon the unpaid portion of the escrow funds listed on the proofof claim to
    be paid through the Chapter 13 plan. The amount of the credit is calculated and applied to reach the minimum required balance for the escrow account as
    allowed under the loan documents and applicable non-bankruptcy law. The credit may not represent the total outstanding amount ofescrow funds owed in the
    proof of claim but ensures that any escrow funds listed on tho proof of claim to be paid through the plan will not bo collected through the escrow shortege or
    surplus listed in the Annual EscrowAccount Disclosure Statement In some instsnces, only nportion of the proof of claim escrow funds are listed as a credit to
    reach the required minimum account balance.
    You will receive an Annual Escrow Account Disclosure Statement reflecting the actual disbursements at the end of the next escrow analysis cycle. However,
    you should keep this statement for your own records for comparison.Ifa previous escrow arutlysis stntement was sent to you by your previous servicer, please
    refer to that statement for comparison purposes. If you have any questions, please call our Bankruptoy Department nt 1-877-343-5602. Our hours of
    operation 8l"e Monday through Friday from 8 a.m. to 5 p.m. (CT). Visit us on the web at www.mrcooper.com for more information.

    Note: Any disbursements listed nfu!r the date ofthis statement ore assumed to be projected or estimated.
Case:16-18858-KHT Doc#: Filed:07/01/20                                                    Entered:07/01/20 08:57:43 Page5 of 6


         rn:r.                                                                         05/07/2020

     cooper'
                                                                                                                  OUR INFO



                                                                                       ■
                                                                                                                  ONLINE
                                         8950CypressWatersBlvd.                                                   www.mrcooper.com
                                         Coppell, TX 75019
     CHANCIHC THE FACE OF HOME LOANS
                                                                                                                  YOUR INFO
                                                                                                                  CASE NUMBER



                                                                                                                  LOAN NUMBER
     PEGGY CALLOWAY
     18386 E GUNNISON PL
                                                                                                                  PROPERlY ADDRESS
     AURORA,CO 80017-5310
                                                                                                                  4802 TUCSON ST
                                                                                                                  DENVER,CO 80239




    Dear PEGGY CALLOWAY,

    Why am I receiv.ingthis letter?
    An escrow analysis was performed on the above referenced account.

    What do I need to lmow?
    Our records indicate your loan is currently in an active bankruptcy proceeding. The enclosed escrow account disclosure
    statement is for informational purposes only and should not be construed as an attempt to collect a debt.

    What do I need to do?
    If you are represented by an attorney in your bankruptcy, please forward a copy of this letter to such attorney and provide such
    attorney's name, address and telephone number to us.

    Ifyou have any questions, please call us at 877-343-5602. Our hours ofoperation are Monday through Friday from 8 a.m. to 5 p.m.
    (CT). Visit us on the web atwww.mrcooper.com for more information.

    Sincerely,

    Mr.Cooper
    Bankruptcy Department

    Enclosure: Escrow Account Disclosure Statement




    ~:~~:rb!                             0
                                             ~
                                                             1                                       1
               ~~y~e:g~~~og;~~%';.'1J~ Is.:~\ ~~,::, ~::r~~1:i'd~~f''i,~~°t!J~~ ~~~~! 'lJ'l 'lf::r::.~~ aro~~~TrPMf :g~~i              ~~.~~1ir
    Mr. Cooper is a brand name for Nationstar Mortgage LLC. Nationstar Mortgage LLC is doing business as Nationstar Mortgage LLC d/b/a Mr.
    Cooper. Mr. Cooper is a registered service mark of Natlonstar Mortgage LLC. All rights reserved.

    discharged In a bankruptcy proceedlng,te advised t~ls communication Is for Informational purposes only and not an attempt to collect a
    debt a alnst you· however, tile servicer/lender reserves the right to exercise the le al rights only against the property securing the loan
    obllgatYon, Including the right to foreclose Its llen under appropriate circumstances. Ifothlng In this communication shall be construed as an
                                                                                                                                                      -
                                                                                                                                                      -
    attempt to coiled against the borrower personally or an attempt to revive personal llablllty.                                                  ~'f/11:{i
    If you are a successor in interest (received the property from a relative through death, devise, or divorce, and you are not a borrower on the
    loan) that has not assumed, or otherwise become obligated on the debt. this communication is for informational purposes only and is not an
    attempt to collect a debt from you personally.

                                                                                                                                                     DOL
 Case:16-18858-KHT Doc#: Filed:07/01/20             Entered:07/01/20 08:57:43 Page6 of 6




                                CERTIFICATE OF SERVICE

       The undersigned certifies that on July 1, 2020, copies of the Notice of Mortgage Payment
Change were electronically served via the Court's CM/ECF electronic service system pursuant to
L.B.R. 9036-l(a) on the following:

Michael M. Noyes
Attorney for Debtor(s)
viaCMIECF

Douglas B. Kiel
Chapter 13 Trustee
viaCMIECF

U.S. Trustee
via CMIECF

       The undersigned certifies that on July 1, 2020, copies of the Notice of Mortgage Payment
Change were served via U.S. Mail, postage pre-paid, on all parties against whom relief is sought
and those otherwise entitled to service pursuant to the FED.R.BNKR.P. And the L.B.R. At the
following addresses:

Peggy J. Calloway
18386 E Gunnison Pl
Aurora, CO 80017-5310




                                                Michelle Sanchez
